Citation Nr: 0411726	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-06 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Whether the appellant's character of discharge for the 
service period from November 1, 1972 to March 20, 1975, is a 
bar to receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had honorable active service in the Marine 
Corps from April 28-May 19, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 administrative decision 
by the Wilmington, Delaware, Regional Office, that the 
character of discharge based on November 1, 1972 to March 20, 
1975 Army service was a bar to VA benefits derived from that 
period of service.  Jurisdiction over the case was 
subsequently transferred to the Roanoke, Virginia, Regional 
Office (RO).

In December 2001, the Board remanded the appellate issue to 
the RO for additional evidentiary development.  In the 
"Introduction" section of that remand, the Board pointed 
out that although appellant expressed disagreement with a 
July 1998 rating decision, which denied service connection 
for residuals of head trauma and for a post-traumatic stress 
disorder, and a Statement of the Case was issued him on said 
issues, the Board did not have jurisdiction over said issues 
since a timely Substantive Appeal had not been filed with VA 
with respect thereto.  In a recent written statement, 
appellant's representative has argued that the Board should 
concede jurisdiction over said issues and remand them to the 
RO.  It is reiterated that the Board does not currently have 
jurisdiction over said issues.  To the extent appellant's 
representative statement may be construed as a request to 
reopen said claims, it is referred to the RO for any 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.




REMAND

In the December 2001 remand, the Board pointed out, in 
pertinent part, that although appellant had honorable active 
service in the Marine Corps from April 28-May 19, 1972, he 
received a discharge under conditions other than honorable 
based on a subsequent November 1, 1972-March 20, 1975 Army 
service period; that it was unclear whether any additional 
service medical records (including any alcohol abuse/mental 
health clinic treatment records) and additional service 
personnel/administrative/disciplinary records may be 
available pertaining to that Army service period in question; 
and that such records might shed light upon whether 
appellant's recent allegations of mistreatment during 
service, including alleged racial assaults by fellow 
servicemen, are credible and may have been a factor in his 
absent without official leave (AWOL) status.  During that 
Army service period in question, service records indicate 
that appellant was AWOL from September 17, 1973 through 
February 16, 1975; that he was charged with violation of the 
Uniform Code of Military Justice, Article 86, for being AWOL; 
that after a trial was pending for an offense punishable by a 
bad conduct or a dishonorable discharge, in late February 
1975, he voluntarily requested discharge for the good of the 
service and acknowledged being guilty of such charge.  

Additionally, the Board's December 2001 remand specified that 
the case was being remanded for initial review by the RO and 
notice and developmental assistance that must be provided 
claimants under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001-West 2002)), 
which became law during the pendency of the appeal.  

However, although in January 2002, the RO apparently 
contacted the Marine Corps and Army service departments and 
requested additional service medical records and service 
personnel/administrative/disciplinary records, the request 
did not specifically request any alcohol abuse/mental health 
clinic treatment records.  It is the Board's opinion that 
another request by the RO specifically for such records 
should be accomplished.  

Additionally, the evidentiary record does not currently 
include any letter from the RO informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issue.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Due to this procedural due process concern, a remand of the 
case appears necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should request the Marine 
Corps and Army service departments, 
the National Personnel Records 
Center (NPRC), (or any other 
appropriate organization) to search 
for alcohol abuse/mental health 
clinic treatment records, if any.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  Any 
such records should be obtained and 
associated with the claims folders.  

3.  Thereafter, if the records or 
other evidence received suggest 
insanity or psychological impairment 
at the time of the September 17, 
1973 through February 16, 1975 AWOL 
period, the RO should arrange for a 
VA psychiatrist to review the entire 
claims folders and render medical 
opinion as to whether it is at least 
as likely as not that at the time of 
the offense leading to the discharge 
(being AWOL during Army service), 
the veteran was insane, as that term 
is defined by 38 C.F.R. § 3.354(a) 
(2003) and interpreted in light of 
the commonly accepted definition of 
"insanity" in accordance with 
VAOPGCPREC 20-97 (May 22, 1997).  If 
this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

4.  The RO should readjudicate the 
issue of whether the character of 
discharge based on November 1, 1972 
to March 20, 1975 Army service was a 
bar to VA benefits derived from that 
period of service (including the 
insanity question).  All appropriate 
development should be undertaken, 
particularly with consideration of 
the Veterans Claims Assistance Act 
of 2000.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



